DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, 8, 12-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the constant established compression ratio is based on the reference fuel having neither the lowest octane number nor the highest octane number and the knock intensities are in the range of 0 KI to 250 KI” which is deemed a negative limitation (Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, second paragraph.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). 
Claim 18 recites “wherein the constant established compression ratio is based on the reference fuel having neither the lowest octane number nor the highest octane number and the knock intensities are in the range of 0 KI to 250 KI” which is deemed a negative limitation (Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, second paragraph.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). 
Claims 2-6, 8, 12-14, and 16-17 and 19 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp (US Patent No. 5,633,798) in view of Payne et al. (US Patent No. 3,318,136), hereinafter “Payne”.
Regarding Claim  (as best understood by the Examiner), 
discloses:
a method of assigning an octane number of a sample fuel, the method comprising:
operating an engine at an established compression ratio (Col 5 lines 4-8);
obtaining a plurality of knock intensities while operating the engine on two reference fuels, wherein each reference fuel has an assigned octane number (Col 4 line 65-Col 5 line 15; Col 6 lines 28-62),
fitting a line to the plurality of knock intensities (Col 8 lines 15-22);
obtaining a prototype fuel knock intensity while operating the engine on a prototype fuel having an assigned octane number (Col 6 lines 51-53; Col 8 lines 8-14);
obtaining a sample knock intensity while operating the engine on the sample fuel having an unassigned octane number (Col 6 lines 51-53; Col 8 lines 8-14), and 
wherein the prototype fuel and the sample fuel differ from each other up to +/- 4 octane number (Col 5 lines 16-28); and
assigning an octane number of the sample fuel based on the prototype fuel knock intensity, the sample knock intensity and the fitted line (Col 8 lines 12-22).
 fails to explicitly disclose:
obtaining a plurality of knock intensities while operating the engine on at least three reference fuels; plotting the plurality of knock intensities relative to their respective assigned octane numbers.
 teaches:
a method of assigning an octane number of a sample fuel, the method comprising:
obtaining a plurality of knock intensities while operating the engine on at least three reference fuels (Col 4 lines 11-Col 5 line 3); and plotting the plurality of knock intensities relative to their respective assigned octane numbers (Col 4 line 63-Col 5 line 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kopp, by obtaining a plurality of knock intensities while operating the engine on at least three reference fuels; plotting the plurality of knock intensities relative to their respective assigned octane numbers, as taught by Payne, for the purpose of more accurately determining octane number (Col 1 line 64-Col 2 line 9).
 fail to explicitly disclose:
that differ from each other by a value of no less than 0.5 octane number and no greater than 2.5 octane number, and 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each of the reference fuels differ from each other by a value of that is in a range from 0.5 octane number to 2.5 octane number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 fail to explicitly disclose:
wherein the constant established compression ratio is based on the reference fuel having neither the lowest octane number nor the highest octane number and the knock intensities are in the range of 0 KI to 250 KI 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05).
Additionally, the combination of references teach that knock intensity is a result effective variable for an octane number () ()  Accordingly, knock intensity constitutes a result effective variable which achieves the recognized result of determining an octane number on the basis of knock meter readings of reference fuels and a test fuel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the constant compression ratio based on the reference fuel having neither the lowest octane number nor the highest octane number and the knock intensities are in the range of 0 KI to 250 KI since it has been held that it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation.
Regarding Claim , 
 discloses:
the established compression ratio is based on the assigned octane number of one of the plurality of reference fuels (: Col 5 lines 4-8).
Regarding Claim , 
 discloses:
Regarding claim 8, the combination of Kopp and Payne teaches the plurality of reference fuels are toluene standard fuels (Kopp Col 29 line 595).
Regarding Claim , 
 discloses:
Regarding claim 12, the combination of Kopp and Payne teaches the assigned octane number of the reference fuel with the lowest octane number differs from the assigned octane number of the reference fuel with the highest octane number by a value that is in a range from 2.5 octane number and 8 octane number (Kopp Col 5 lines 16-37, See Payne Fig. 2).
Regarding Claim , 
 discloses:
Regarding claim 13, the combination of Kopp and Payne teaches the at least three reference fuels includes a first reference fuel, a second reference fuel, a third reference fuel, and a fourth reference fuel, wherein the second reference fuel has the lowest assigned octane number, the fourth reference fuel has the highest assigned octane number, and the first reference fuel has an assigned octane number that is greater than the assigned octane number of the third reference fuel (See Payne Fig. 2 - “first”, “second”, “third”, and “fourth” are considered merely labelling).
Regarding Claim , 
 discloses:
Regarding claim 14, the combination of Kopp and Payne teaches the at least three reference fuels includes a first reference fuel, a second reference fuel, a third reference fuel, and a fourth reference fuel, wherein the second reference fuel has the highest assigned octane number, the fourth reference fuel has the lowest assigned octane number, and the first reference fuel has an assigned octane number that is less than the assigned octane number of the third reference fuel  (See Payne Fig. 2 – “first”, “second”, “third”, and “fourth” are considered merely labelling).
Regarding Claim , 
 discloses:
Regarding claim 16, the combination of Kopp and Payne teaches fitting the line includes fitting the line with a linear method, a polynomial method, or both a linear method and a polynomial method (Col 8 lines 15-22).
Regarding Claim , 
 discloses:
Regarding claim 17, the combination of Kopp and Payne teaches fitting the line includes obtaining a linear formula, a polynomial formula, or both a linear formula and a polynomial formula for the fitted line (Col 8 lines 15-22).
Claims 2-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Payne in view of Sinn et al. (US PGPub 2018/0216428), hereinafter “Sinn”.
Regarding Claim , 
 fail to explicitly disclose:
fitting the line further comprises obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value.
Sinn teaches:
fitting a line comprising obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value (¶¶0077-0087).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of references, by fitting the line further comprises obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value, as taught by Sinn, for the purpose of improving certainty (¶0014).
Regarding Claim , 
 discloses:
Regarding claim 3, the combination of Kopp, Payne, and Sinn teaches the minimum acceptable R squared value is at least 95 (Sinn: ¶0081).
Regarding Claim , 
 discloses:
Regarding claim 4, the combination of Kopp, Payne, and Sinn teaches the minimum acceptable R squared value is at least 98.9 (Sinn: ¶0081).
Regarding Claim , 
 discloses:
Regarding claim 5, the combination of Kopp, Payne, and Sinn teaches if the R squared value is less than the minimum acceptable R squared value (Sinn: ¶¶0081,0084),
identifying as an outlier knock intensity the knock intensity from the plurality of knock intensities that resulted in the R squared value being less than the minimum acceptable R squared value (Sinn: ¶¶0081,0084),
obtaining a new knock intensity for a reference fuel having an assigned octane number that is the same as the assigned octane number of the reference fuel that resulted in the outlier knock intensity (Sinn: ¶¶0081,0084 – one of ordinary skill in the art would find it obvious that reevaluating a value would comprise obtaining a new value);
replacing with outlier knock intensity with the new knock intensity (Sinn ¶¶0081,0084);
plotting the new knock intensity with the remaining of the plurality of knock intensities  (Sinn: ¶¶0084-0085; Payne: Col 4 line 63-Col 5 line 3);
fitting a line to the plotted the knock intensities (Sinn: ¶¶0084-0085; Kopp: Col 8 lines 15-22); and
obtaining the octane number of the sample fuel based on the prototype fuel knock intensity, the sample knock intensity and the fitted line (Kopp: Col 8 lines 12-22).
Regarding Claim , 
 (Kopp, Payne, and Sinn) for the motivation as prior established disclose:
A method of obtaining an octane number of a first fuel, the method comprising:
operating an engine at an established compression ratio (Kopp: Col 5 lines 4-8);
obtaining a first knock intensity while operating the engine on a first reference fuel having a first assigned octane number (Kopp: Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne: Col 4 lines 11-Col 5 line 3),
obtaining a second knock intensity while operating the engine on a second reference fuel having a second assigned octane number (Kopp: Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne: Col 4 lines 11-Col 5 line 3),
obtaining a third knock intensity while operating the engine on a third reference fuel having a third assigned octane number (Kopp: Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne: Col 4 lines 11-Col 5 line 3), and
obtaining a fourth knock intensity while operating the engine on a fourth reference fuel having a fourth assigned octane number (Kopp: Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne: Col 4 lines 11-Col 5 line 3);
plotting the first, second, third, and fourth knock intensities relative to their respective first, second, third, and fourth assigned octane numbers (Payne: Col 4 lines 11-Col 5 line 3);
fitting a line to the plotted first, second, third, and fourth knock intensities (Kopp: Col 8 lines 15-22; Payne: Col 4 lines 11-Col 5 line 3);
obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value (Sinn: ¶¶0077-0087);
obtaining a prototype fuel knock intensity while operating the engine on a prototype fuel having an assigned octane number (Kopp: Col 6 lines 51-53; Col 8 lines 8-14);
obtaining a sample knock intensity while operating the engine on the sample fuel having an unassigned octane number (Kopp: Col 6 lines 51-53; Col 8 lines 8-14), and wherein the prototype fuel and the sample fuel have +/- 4 octane number (Kopp: Col 5 lines 16-28); and
if the fitted line is validated (Sinn: ¶¶0077-0087), obtaining the octane number of the sample fuel based on the prototype fuel knock intensity, the sample knock intensity and the fitted line (Kopp: Col 8 lines 12-22).
 fail to explicitly disclose:
wherein each of the first reference fuel, the second reference fuel, the third reference fuel, and the fourth reference fuel have a first assigned octane number, and second assigned octane number, and a third assigned octane number, respectively, that differ from each other by a value of no less than 0.5 octane number and no greater than 2.5 octane number
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each of the first reference fuel, the second reference fuel, the third reference fuel, and the fourth reference fuel  to differ from each other by a value of that is in a range from 0.5 octane number to 2.5 octane number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 fail to explicitly disclose:
wherein the constant established compression ratio is based on the reference fuel having neither the lowest octane number nor the highest octane number and the knock intensities are in the range of 0 KI to 250 KI 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05).
Additionally, the combination of references teach that knock intensity is a result effective variable for an octane number () ()  Accordingly, knock intensity constitutes a result effective variable which achieves the recognized result of determining an octane number on the basis of knock meter readings of reference fuels and a test fuel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the constant compression ratio based on the reference fuel having neither the lowest octane number nor the highest octane number and the knock intensities are in the range of 0 KI to 250 KI since it has been held that it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation.
 fail to explicitly disclose:
running the first, second, third, and fourth reference fuels through the engine in an order in which fuels with the next highest or next lowest octane number are not run consecutive with one another. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for running the first, second, third, and fourth reference fuels through the engine in an order in which fuels with the next highest or next lowest octane number are not run consecutive with one another, since it requires choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding Claim , 
 discloses:
Regarding claim 19, the combination of Kopp, Payne, and Sinn teaches the minimum acceptable R squared value is at least 95 (Sinn ¶0081).
Response to Arguments and Amendments
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered and are persuasive.  However, examiner notes that new grounds of rejection have been made under 35 U.S.C. §  in response to the claim amendments. 
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered and are not persuasive.  The Examiner notes that the cited portions of the Kopp reference clearly utilizes a constant compression ratio in the context of  (Kopp: Col 5, Lines 4-8: “After the engine has been warmed up, the computer calculates the appropriate compression ratio using the information on the reference fuels, barometric pressure, and engine temperature.”) 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/           Primary Examiner, Art Unit 3747